DETAILED ACTION
1. This action is in response to the amendment filed 11 January 2021.
2. Claims 1-20 are pending and have been examined in this application.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. Applicant’s arguments and amendments have been considered.

35 U.S.C. 101
5. Applicant's arguments filed 11 January 2021 have been fully considered and they are not considered persuasive.
Applicant respectfully submits that Claim 1 is not simply a mental process. Instead, Claim 1 recites, features that are not practically performed mentally, such as storing “information, received from a first user interface via a first user device, regarding a first media project in a first database based on account information provided by the first user interface”. Storing such information is not a mental process. Claim 1 also recites providing “a second user interface configured to selectively permit a second user to identify an action to perform for the first media project, wherein the second user interface provides the second user with individually selectable options for each of: viewing the first media project, providing financial support to the first media project, providing creative input to the first media project, providing creative services to the first media project, and providing property to the first media project. Claim 1 also recites providing “a prompt to the first user interface regarding the action identified by the second user, wherein the prompt provides the first user interface with an option to allow or deny the action identified by the second user device”. These are not mental activities
The examiner respectfully disagrees. The information stored and the user interface in claim 1 allow for the user to identify actions to perform such as selecting options, viewing the projects, providing support for the projects, providing property for the project, and having a prompt for the user to deny or allow an action based on that information which is a mental process dealing with observation, evaluation, judgement and opinion as described in the Mental Processes grouping of ideas. Furthermore, the application of computers to the storing of information is also a mental process since the computer is being utilized by a person’s judgement and opinion to select and store relevant data. Therefore, these are mental activities but for the recitation of generic computer components such as “hardware processor”, “computer-executable”, “user interface”, “user device”, and “database” in claim 1. The application of a computer system that consists of these generic computer components in conjunction with mental processes associated with observation, evaluation, judgement and opinion regarding the identified information that was collected from a user interface. Therefore, the rejection is maintained.

The applicant argues that similar to Claim 1 of Example 37 in the SME Examples, Claim 1 “recites the combination of additional elements of receiving, via a GUI, a user selection” and performing corresponding steps such that “[t]he claim as a whole integrates any recited method of organizing human [interactions] into a practical application”. See SME Examples, p. 2. Specifically, Claim 1 recites a project processing system that provides a first user interface, receives user input via the first interface, and then performs additional steps (for example, providing a prompt to the first user and activing based on the action identified by the second user). and “a system that manages and produces media projects with the user of information and data”, into a practical application of providing an interface to enable users to interact with each other and with media projects to view and/or provide assistance to the projects which when reviewed individually or in combination, integrate the alleged judicial exception into a practical application, See Specification, [0065]. The alleged exception into a practical application because the additional elements reflect “an improvement in the functioning of a computer, or an improvement to other technology or technical field”. See 2019 PEG, p. 55; see also 2019 PEG, fn. 25. Additionally, amended Claim 1 recites additional elements that “apply[] or use[] the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception”. 
The examiner respectfully disagrees. Although the claims describe additional elements within the context of a graphical user interface (GUI) it does not include other aspects of the subject matter eligibility example 37 such as the organizing of the icon based on specific criteria where the criteria is the amount of use of the icon as well as the determination of the use the icon over a predetermined period of time. Therefore although the description in the claim 1 of various users using the user interface to perform steps in the project to manage the information associated with the project and to produce media projects with the information, it does not demonstrate practical application with the subject matter eligibility example given since just providing an interface to enable users to interact with each other and with media projects to view and/or provide assistance to the projects which when reviewed individually or in combination does not include all portions of the subject matter eligibility example being cited even in the parts of the specification paragraph 0065 not being exactly cited. Instead the additional elements do not demonstrate an improvement to the invention since practical application was not demonstrated. These additional elements instead are recited at a high- level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Therefore, even if taken as an additional elements, the steps such 

35 U.S.C. 103
6. Applicant's arguments filed 11 January 2021 have been fully considered and they are not considered persuasive.
The applicant argues that neither Ford nor Haldenby recite at least all of these features of amended Claim 1. In addition, the Examiner has not me the burden of demonstrating that there would be some reason or motivation to combine the system of Haldenby into the system of Ford. There is nothing in the abstract which mentions that an action is stored and tracked suchthat in a particular stage of a lifecycle the records are distributed to a third party. Paragraph [0027] does not cure this defect. There is nothing in this paragraph regarding storing data in the first database regarding the action identified by the second user based on the first user allowing the action identified by the second user, tracking the first media project within a life cycle, and distributing records from the first database regarding the first media project for a third user to receive based on determining that the first media project is in a predetermined stage of the life cycle.. However, Applicant respectfully submits that Haldenby fails to describe the claimed elements described above. However, Ford does not describe the processor that executes instructions to perform each of the elements of Claim 1 mentioned above.
.  is described in Ford as 0224 storing data within the system 0223 stored in a database 0178 using media tools and 0221 with a user device to access the information provided 0116 for the management of actions for projects for users 0270 for the various steps and states of the life cycles related to the project. Haldenby was just used to describe 0015 the generated list and ranking of various items. Furthermore, all computer and computer components are taught in 0060 of Ford for all claims. There was reason to combine Ford and Haldenby since Ford teaches the sharing of computer contents between various entities through a secure data exchange and Haldenby teaches the tracking of information and data related to exchanges. Therefore, both Ford and Haldenby teach data exchange through various entities and therefore can be combined.
The applicant argues that the rest of the independent and dependent claims are allowable over the art since independent claim 1 as allowable over the art.
The examiner respectfully disagrees. Since Claim 1 is not allowable over the art as described above, independent claim 11 significantly recites claim 1, and all dependent claims depend on claims 1 and 11, the rejection for all claims are maintained.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7. Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. 
Both claims 1 and 11 recite “an option to allow” and the specification has multiple ways this can be performed, and it is unclear what action the option to allow is referring to. There are multiple places in the specifications that describe the option to allow. For instance in paragraph 0031 of the specifications it states:
“[0031] In an embodiment, the project management system 102 can be configured to interact with fans 104. In an embodiment, the project management system 102 can allow fans 104 to access the system via a web browser in order to peruse and/or search web pages of projects hosted by the project management system 102. In an embodiment, the project management system 102 can be configured to allow fans 104 to interact with the web pages, for example, by reviewing data contained therein and or executing hyperlinks. In an embodiment, the web page of a project -8- FILMI.001 APATENTmay include buttons that activate hyperlinks allowing a fan 104 to interact with a selection functionality. “

But later in paragraph [0057] it states:
“[0057] Crowd sourcing the validation of projects may involve requesting or allowing fans, investors, etc., to assist in determining whether a particular project should be produced, released, etc. For example, various factors or variables may be used to generate a score for the project. Some of these factors or variables may be subjective while others are more objective. For example, some objective factors or variables may include an amount of money raised by fans or investors, a quantity of fans or investors, or an average investment amount per fan or investor. Some subjective factors or variables may include survey results from fans or investors regarding how much the fans or investors like the project or aspects of the project that the fans or investors like. Accordingly, the validation module 297 may be configured to identify the factors or variables and compute scores for the projects based on crowd sourced information to determine whether the corresponding project is validated. For example, the validation module 297 may determine the scores and compare it to a threshold to determine whether the corresponding project is validated or not.”

	And in [0072] it states:


Which shows multiple different ways this action is performed and it is unclear as to which the Applicant is claiming and thus is indefinite. For the purposes of examination it will be considered an action for allowing the transmission and reception of data. Appropriate correction and/or clarification is required. The claims dependent on independent claims 1 and 11 inherit the deficiency of these independent claims and thus are similarly rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in claim 1 are generally a project processing system, comprising: configured to execute instructions in order to: store information, received, regarding a first media project based on account information provided (Storing and Receiving information (Mental Process) for the purposes of Organizing and Tracking Information (“Certain Method of Organizing Human Activity”)) provide configured to selectively permit a second user to identify an action to perform for the first media project, wherein provides the second user with individually selectable  (Transmitting and Processing information (Mental Process) for the purposes of Organizing and Tracking Information (“Certain Method of Organizing Human Activity”)) providing creative input to the first media project, providing creative services to the first media project, and providing property to the first media project, provide a prompt regarding the action identified by the second user (Transmitting and Processing information (Mental Process) for the purposes of Organizing and Tracking Information (“Certain Method of Organizing Human Activity”)), wherein the prompt provides with an option to allow or deny the action identified, store data regarding the action identified by the second user based on allowing the action identified by the second user (Transmitting and Storing information (Mental Process) for the purposes of Organizing and Tracking Information (“Certain Method of Organizing Human Activity”)), track the first media project within a life cycle, and distribute records regarding the first media project for a third user to receive based on determining that the first media project is in a predetermined stage of the life cycle (Transmitting and Receiving information (Mental Process) for the purposes of Organizing and Tracking Information (“Certain Method of Organizing Human Activity”)) under its broadest reasonable interpretation, covers performance of a mental process and organizing human activity but for the recitation of generic computer components. That is, other than reciting “hardware processor”, “computer-executable”, “user interface”, “user device”, and “database”,  nothing in the claims precludes the steps from practically being performed as a mental process and organizing human activity. For example, receiving from users via a user devices, for media projects in databases based on account information provided by the users to perform via a first interface, actions to perform for the media project, or support and input for services encompasses what information and database engineers do with collecting information to draw conclusions and present it to an audience. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental 
This judicial exception is not integrated into a practical application. For example, claim 1 only recites the additional elements of a “hardware processor”, “computer-executable”, “user interface”, “user device”, and “database”. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as receiving, transmitting and collecting data for project support (receiving and transmitting and collecting information) is insignificant extra-solution activity as this is receiving, collecting and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification states:
[00106]Each of the processes, methods, and algorithms described in the preceding sections may be embodied in, and fully or partially automated by, code modules executed by one or more computer systems or computer processors comprising computer hardware. The code modules may be stored on any type of non-transitory computer-readable medium or computer storage device, such as hard drives, solid state memory, optical disc, and/or the like. The systems and modules may also be transmitted as generated data signals (for example, as part of a carrier wave or other analog or digital propagated signal) on a variety of computer-readable transmission mediums, including wireless-based and wired/cable-based mediums, and may take 

Which shows that this is a generic system being utilized for this process, such as any computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving, collecting, and transmitting step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computing device identifying attributes, nor the receiving steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receiving and transmitting of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claim 11 also contains the identified abstract ideas, with no more additional elements considered to be highly generalized as per the applicant’s specification under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 2-10 and 12-20 also contain the identified abstract ideas, further limiting them which are all part of the abstract ideas presented, with no significant additional elements to be further considered 
Therefore, Claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20150310188 to Ford (hereinafter referred to as “Ford”) in view of US patent number 20170046806 to Haldenby (hereinafter referred to as “Haldenby”)
	(A) As per claims 1/11, Ford teaches A project processing system, store information, received from a user interface via a user device, regarding a media project in a database based on account information provided by the user interface, (Ford: [0224 storing data within the system 0294 with multiple user interfaces 0221 with a user device to access the information provided 0116 for the management of projects 0178 using media tools 0223 stored in a database])
provide a user interface configured to selectively permit a user to identify an action to perform for the media project, wherein the user interface provides the user with individually selectable options 
providing creative input to the media project, providing creative services to the media project, and providing property to the media project, provide a prompt to the user interface regarding the action identified by the user, (Ford: [0120 creating various inputs for 0116 the management of projects 0178 using media tools and 0066 various property the project is applied to 0131 with a prompt for various actions taken by the user for actions taken by the user])
wherein the prompt provides the user interface with an option to allow or deny the action identified by the user device, store data in the database regarding the action identified by the user based on the user interface allowing the action identified by the user, (Ford: [0093 providing a user interface for 0095 with various selectable options to allow or deny an action 0131 with a prompt for various actions taken by the user for actions taken by the user 0224 storing data within the system 0223 stored in a database])
track the media project within a life cycle, and, distribute records from the database regarding the media project for a user to receive based on determining that the media project is in a predetermined stage of the life cycle. (Ford: [0166 managing and tracking the life cycle of a project for 0087 the distribution of the data records 0223 stored in a database 0178 using media tools and 0270 for the various steps and states of the life cycles related to the project])
Although Ford teaches project management system with user interfaces and life cycles as taught above, it does not explicitly teach financial support and ranking/listing.
Haldenby teaches:
The generated list and ranking of various items (0115 has the utilization of a generated list)
The providing of financial support (0040 has the providing of financial support)

All computer and computer components are taught in 0060 of Ford for all claims.

(B) As per claim 2/12, Ford teaches the project processing system, wherein the first media project comprises one or more of an image file, a video file, a series of image files, a text file, an audio file, a television program, a series of video files, a video game file, a drawing file, and a combination thereof. (Ford: Abstract; [As in claim 1, 0110 reciting “the screen with a stored image”, 0324 reciting “music files, images, video files, text documents”])
Ford does not teach the following features which are taught by Haldenby:
As in claim 1.
Ford teaches managing media projects with the use of information and data and Haldenby ranking and numeric quantities. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine managing media projects with the use of information and data of Ford with ranking and numeric quantities of Haldenby since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing managing media projects with the use of information and data.

the project processing system, wherein the processor is further configured to commit transaction information regarding the first media project to a distributed ledger. (Ford: Abstract; [As in claim 1, 0084 reciting “information about the transaction”])
Ford does not teach the following features which are taught by Haldenby:
…information regarding the first media project to a distributed ledger. (Haldenby: Abstract; [As in claim 1, 0004 reciting “a distributed electronic ledger”])
Ford teaches managing media projects with the use of information and data and Haldenby ranking and distributed ledgers. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine managing media projects with the use of information and data of Ford with ranking and distributed ledgers of Haldenby since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing managing media projects with the use of information and data.

(D) As per claim 4/14, Ford teaches the project processing system, wherein the transaction information includes details regarding storage of the information regarding the first media project in the first database and the identified action performed relative to the first media project. (Ford: Abstract; [As in claim 1 and claim 3])
Ford does not teach the following features which are taught by Haldenby:
As in claim 1.
Ford teaches managing media projects with the use of information and data and Haldenby ranking and numeric quantities. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine managing media projects with the use of information and data of Ford with ranking and numeric quantities of Haldenby 

(E) As per claim 5, Ford teaches the project processing system, further comprising a third database including a third plurality of linked and secured records of a local copy of a distributed ledger, wherein the processor is further configured to commit transaction information regarding the first project to the third database by appending the transaction information to the local copy of the distributed ledger, wherein the transaction information includes details regarding storage of the information regarding the first project in the second database and the identified action performed relative to the first project. (Ford: Abstract; [As in claim 1 and claim 3, 0118 reciting “searches on linked lists or similar structures”, 0149 reciting “engagement in other activities during the review, copying of material”, 0180 reciting “through an encrypted local application”, 0187 reciting “document is secured by the control”, 0211 reciting “information that is appended”])
Ford does not teach the following features which are taught by Haldenby:
As in claims 1, 3, and 13.
Ford teaches managing media projects with the use of information and data and Haldenby ranking and numeric quantities and distributed ledgers. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine managing media projects with the use of information and data of Ford with ranking and numeric quantities and distributed ledgers of Haldenby since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing managing media projects with the use of information and data.

(F) As per claim 6/16, Ford teaches the project processing system, wherein the processor is further configured to synchronize and validate the third database with the distributed ledger. (Ford: Abstract; [As in claim 1, 0207 reciting “selecting what files to synchronize”, 0250 reciting “may validate the user's workspace identity”])
Ford does not teach the following features which are taught by Haldenby:
As in claims 1, 3, and 13.
Ford teaches managing media projects with the use of information and data and Haldenby ranking and numeric quantities and distributed ledgers. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine managing media projects with the use of information and data of Ford with ranking and numeric quantities and distributed ledgers of Haldenby since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing managing media projects with the use of information and data.

(G) As per claim 7, Ford teaches the project processing system, wherein the first user interface configured to permit the second user to identify actions available to be performed by the second user for any project associated with the project processing system, the identified actions including providing one of financial support, creative input, creative services, and property. (Ford: Abstract; [As in claim 1, 0137 reciting “required to permit the process”, 0257 reciting “enterprises must identify responsive documents”])
Ford does not teach the following features which are taught by Haldenby:
As in claim 1.


(H) As per claim 8/18, Ford teaches the project processing system, wherein the processor is further configured to generate an alert to the second user and wherein the second user interface is further configured to permit the second user to provide a bid to the first user in response to the alert, the bid including one of the financial support, the creative input, the creative services, and the property for use in the first project. (Ford: Abstract; [As in claim 1, 0263 reciting “such as a customer alerts tool”, 0268 reciting “business may be going out for bids”, 0273 reciting “devices are permitted to access”])
Ford does not teach the following features which are taught by Haldenby:
As in claim 1.
Ford teaches managing media projects with the use of information and data and Haldenby ranking and numeric quantities. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine managing media projects with the use of information and data of Ford with ranking and numeric quantities of Haldenby since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing managing media projects with the use of information and data.

(I) As per claim 9/19, Ford teaches the project processing system, wherein the second user interface is further configured to: selectively permit the second user to access the project processing system via a second user device; (Ford: Abstract; [As in claim 1, 0264 reciting “accessible to anyone who can access it”])
and -40-FILMI.001 APATENTselectively permit the second user to search for or browse for the first media project. (Ford: Abstract; [As in claim 1, 0411 reciting “they can be searched”])
Ford does not teach the following features which are taught by Haldenby:
As in claim 1.
Ford teaches managing media projects with the use of information and data and Haldenby ranking and numeric quantities. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine managing media projects with the use of information and data of Ford with ranking and numeric quantities of Haldenby since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing managing media projects with the use of information and data.

(J) As per claim 10/20, Ford teaches the project processing system, wherein the processor is further configured to: identify a payment associated with the identified action when the action includes providing one of financial support, creative input, creative services, and property to the first media project; (Ford: Abstract; [As in claim 1, 0424 reciting “system access (e.g., the ability to provide/deny access to the system based on payment”])
and distribute the payment to the second user based on the determination that the first media project is in the predetermined stage. (Ford: Abstract; [As in claim 1, 0270 reciting “stages and relevant 
Ford does not teach the following features which are taught by Haldenby:
As in claim 1.
Ford teaches managing media projects with the use of information and data and Haldenby ranking and numeric quantities. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine managing media projects with the use of information and data of Ford with ranking and numeric quantities of Haldenby since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing managing media projects with the use of information and data.

(K) As per claim 15, Ford teaches the method, further comprising committing transaction information regarding the first media project to a second database by appending the transaction information to a local copy of a distributed ledger, the second database including linked and secured records of the local copy of the distributed ledger, wherein the transaction information includes details regarding storage of the information regarding the first media project in the first database and the identified action performed relative to the first media project. (Ford: Abstract; [As in claim 1 and claim 3, 0118 reciting “searches on linked lists or similar structures”, 0149 reciting “engagement in other activities during the review, copying of material”, 0180 reciting “through an encrypted local application”, 0187 reciting “document is secured by the control”, 0211 reciting “information that is appended”])
Ford does not teach the following features which are taught by Haldenby:
As in claims 1, 3, and 13.


(L) As per claim 17, Ford teaches  permitting, via the second user interface, the second user device to identify actions available to be performed by a second user for any media project associated with the project processing -5-Application No.: 16/038104 Filing Date:July 17, 2018 system, the identified actions including providing one of financial support, creative input, creative services, and property. (Ford: Abstract; [As in claim 1, 0137 reciting “required to permit the process”, 0257 reciting “enterprises must identify responsive documents”])
Ford does not teach the following features which are taught by Haldenby:
As in claim 1.
Ford teaches managing media projects with the use of information and data and Haldenby ranking and numeric quantities. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine managing media projects with the use of information and data of Ford with ranking and numeric quantities of Haldenby since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing managing media projects with the use of information and data.


Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190026669 A1
Davis; Christopher J. et al.
METHODS, SYSTEMS, AND DEVICES FOR PRODUCING VIDEO PROJECTS
US 20190036887 A1
MILLER; Kevin L.
UNIFIED CONTROL OF PRIVACY-IMPACTING DEVICES
US 20190042867 A1
Chen; Yen-Kuang et al.
MULTI-DOMAIN CASCADE CONVOLUTIONAL NEURAL NETWORK
US 20180326291 A1
Tran; Bao et al.
SMART DEVICE
US 20190318399 A1
Davis; Christopher J. et al.
PROJECT CREATION SYSTEM USING BLOCKCHAIN
US 20190340013 A1
Cella; Charles Howard
TRANSACTION-ENABLED SYSTEMS AND METHODS FOR PROVIDING PROVABLE ACCESS TO EXECUTABLE ALGORITHMIC LOGIC IN A DISTRIBUTED LEDGER
US 20190356641 A1
Isaacson; Thomas M. et al.
System and Method for Performing Social Media Cryptocurrency Transactions
US 20190386969 A1
Verzun; Ievgen et al.
Decentralized Cybersecure Privacy Network For Cloud Communication, Computing And Global e-Commerce


12. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        5/30/2021

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683